EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every claimed limitation in a single reference or an appropriate combination of multiple references. In particular, a brazing sheet having four layers with the particular compositions as set forth within the instant claims and also having the claimed clad ratios were not turned up in a search of the prior art. 
It is noted that a Decision to Grant a Patent was issued in the corresponding Japanese Patent Application 2017150841 on 13 February 2019; a Decision to Grant a European Patent was issued in the corresponding European Patent Application 18840873 on 9 December 2021; and a Notification to Grant Patent Right for Invention was issued in the corresponding Chinese Patent Application 201880050345 on 29 July 2021. The International Searching Authority failed to turn up any references in the International Search Report that indicate a lack of novelty or inventive step in the PCT Application PCT/JP2018/027421.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784